Citation Nr: 1535910	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  14-41 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a neck disability. 

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to service connection for a low back disability.  

4.  Entitlement to special monthly compensation based on the need for aid and attendance of another person or housebound status.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to October 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

With regards to the claim for a neck and low back disability, a review of the record reflects that the Veteran's claim filed in October 2005 is still pending.  In a February 2007 rating decision, the RO, in pertinent part, declined to reopen the claims of service connection for a neck spasm, previously claimed as fractured, fifth cervical vertebra; and back spasm, previously claimed as a low back disability.  

In January 2011, the Board found that new and material evidence had been received and the claim of service connection for a low back disability was reopened.  Then, the Board remanded the claim of whether new and material evidence has been received to reopen a claim of service connection for a neck disability and service connection for a low back disability for further development.  In May 2012, the Board remanded these claims again for further development, namely, to verify the Veteran's in-service stressor for the claim of PTSD based on personal assault and whether the claimed neck and low back condition were related to service.  As discussed below, updated VA treatment records from the Sacramento VAMC and VA examinations have been successfully obtained.  The claim has now returned to the Board for further adjudication.  

The issues of entitlement to service connection for PTSD and migraine headaches were granted by the RO in an October 2012 rating decision.  As such, these issues have been resolved and are not before the Board.  See 38 C.F.R. § 20.200 (2014); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In a May 2013 rating decision, the RO denied the claim of entitlement to special monthly compensation for aid and attendance. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a decision issued in June 2004, the RO denied entitlement to service connection for a neck spasm disability; the Veteran did not appeal. 

2.  Evidence added to the record since the last final June 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a neck disability.  

3.  Resolving all doubt in favor of the Veteran, a neck disability, is etiologically related to or caused by active service.  

4.  Resolving all doubt in favor of the Veteran, a low back disability, is etiologically related to or caused by active service.  

5.  The record evidence shows that the Veteran needs the regular aid and attendance of another person because he is unable to walk without assistance, attend to the wants of nature, to sit up or transfer without assistance, needs assistance in bathing and tending to other hygiene needs, and has difficulty eating.  
CONCLUSIONS OF LAW

1.  The June 2004 RO decision that denied entitlement to service connection for neck spasm is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a neck disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).   

3.  The criteria for a grant of service connection for neck disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for a grant of service connection for low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for special monthly compensation based on the need for aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b)(3), 3.352(a), 4.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

II.  New and Material Evidence- Neck Disability 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran was previously denied entitlement to service connection for neck spasm in a June 2004 rating decision.  The Veteran was advised of the decision and his procedural and appellate rights.  However, the Veteran did not appeal the June 2004 rating decision.  No further communication regarding his claim of entitlement to service connection for a neck disability was received until October 2005, when VA received his formal application to reopen the claim entitlement to service connection for a neck disability.  Therefore, the June 2004 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims for service connection for a neck disability was received prior to the expiration of the appeal period stemming from the June 2004 rating decision. See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  

Evidence received since the June 2004 decision consist of private treatment records, VA treatment records and medical opinions from the Sacramento VA Medical Center (VAMC) dated through September 2013.

A December 2010 private medical opinion from Dr. C.S., provided that the Veteran was being treated for chronic neck and back pain.  The private physician opined that his chronic neck pains "are largely due to injuries he suffered during his service in the military."  The credibility of the foregoing opinion is presumed for purposes of determining whether new and material evidence has been received to reopen the claim.  Justus, 3 Vet. App. at 513.  As this favorable evidence directly relates to the question of whether a neck disability was incurred or aggravated in service, it is new and material.   Thus, the Board finds that the evidence received since the last final decision is not cumulative and redundant of evidence previously considered, and raises the possibility of substantiating the claim of service connection for a neck disability.  See 38 C.F.R. § 3.156(a).  Therefore, new and material evidence has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

III.  Service Connection

The Veteran contends that he developed a neck and low back disability as a result of service.  Specifically, he contended that he developed migraines, PTSD, neck and a low back disability as a result of an in-service assault that occurred in 1981 by fellow service members who were members of the Neo-Nazis while stationed in Germany.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service injury or disease. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neck and Low Back Disability

Service treatment records include a December 1979 health record where the Veteran complained of "pain in the neck like a pinching nerve."  The [Veteran] state[d] that he had fractured the 5th vertebrae on May 12, 1979 while lifting weights."  The Veteran was referred to the Adult Clinic for treatment.  A January 1980 health record from the Adult Clinic noted that the Veteran was lifting weights and fractured his fifth cervical vertebrae.  The clinician also provided that the Veteran had pain in the neck.  An X-ray of the cervical spine, however, revealed no evidence of a fracture.   The clinician nevertheless recommended the Veteran for light duty.  Two weeks later, in a January 1980 health record, the Veteran reported that his back was still hurting him and that the medication he received "did not do any good so he stopped using [them]."  A physical examination revealed lumbar muscle spasm and tenderness.  A March 1980 health record continued to show treatment for a back injury.  The Veteran reported that he re-injured his back three days ago while lifting boxes on detail.  The examiner observed pain in the lower part of the back and the Veteran was referred to the Adult Clinic for an evaluation.  A September 1981 service personnel record showed that the Veteran elected not to undergo a medical examination prior to separation.  

Private treatment records from the Mule Creek Penitentiary dated in March 2007 provided that the Veteran reported having back pain approximately in 1981 when he fell 15 or 20 feet from a telephone pole in an attempt to commit suicide.  The Veteran landed on his back, had a brief loss of consciousness and stated that he was quasi-paralyzed and had difficulty moving after that.  A November 2007 physical examination of the cervical spine revealed normal cervical lordosis with mild tenderness on palpitation.  The Veteran had normal range of motion and reflexes however his motor strength was decreased on the left side.  A sensory examination revealed decrease sensation in the C5-6 dermatome on the left side.  A May 2008 record revealed complaints of migraine headaches and back pain.  The Veteran reported that he landed on his back in a suicide attempt in 1980.  

VA treatment records from the Sacramento VAMC dated in September 2009 provided that the Veteran was referred to the neurology department for a TBI evaluation.  The Veteran reported that he sustained multiple episodes of blunt trauma to the head in the context of racial discrimination by other members of the military.  The Veteran reported that he suffered from at least nine to ten of these episodes.  He also reported that he developed severe depression in 1984 and had multiple suicide attempts.  In one suicide attempt, the Veteran fell out of a tree and sustained trauma to his head, neck and back.  The Veteran reported that he had recurrent back and neck pain since this incident. A physical examination revealed decreased motor effort and giveaway in the right lower extremity.  The clinician provided an assessment of migraine headaches and decreased attention/concentration and mood symptoms.  

In November 2011, the Defense Personnel Records Information Retrieval System (DPRIS) provided a response that they had searched the available records of the Veteran's unit to verify his reported in-service assault.  They were not able to locate any unit records based on the period indicated; however, after extensive research they "were able to [find a] document [in early 1982], [that] there was [a] sharp increase in anti-black activities to U.S. military bases in West Germany, but no exact city was provided.  Anti-black groups reported as active on military bases included the Ku Klux Klan, the white Gestapo and the white Activities Militant Society."  

A December 2010 private medical opinion from Dr. C.S., provided that the Veteran was being treated for chronic neck and back pain for over one and a half years.  The private physician opined that his chronic neck pains "[were] largely due to injuries he suffered during his service in the military."  

The Veteran was afforded a VA back examination in January 2013.  The examiner reported that the Veteran had been beaten multiple times in the stomach and low back by fellow servicemen while stationed in Germany in 1980.  He claimed that he reported these beatings to his superior officers but no action was taken until he was transferred to another base.  The examiner noted that he could not find any records regarding a transfer and that the Veteran was recommended for discharge due to his religious conversion.  The Veteran claimed that he never sought any care for his back injuries while in service as he "was brain washed by members of the church... into believing it was sinful to seek care for your injuries."  The Veteran claimed that the service members who attacked him were Neo-Nazis and he reported seeking care for his lower back condition six years after discharge from service.  According to the Army Crime records, there was some documentation of Neo-Nazi activities =without mention of specific cities in Germany.  The physician opined that the Veteran's chronic low back strain was less likely as not caused by or a result of his claimed assault in service.  By way of rationale, the examiner provided that the Veteran's military records did not show any indication of an in-service assault.  The examiner also found no historical records to show that his "cult church was present on his base after exhaustive research."  Thus, without any credible records documenting his statement, the examiner concluded that it was less likely than not that his current low back condition was a result of his claimed assault.  

The Board notes that the Veteran also claimed service connection for PTSD and migraines headaches as a result of service which were granted in an October 2012 rating decision.  In a December 2011 VA examination for headaches, the Veteran reported that he had headaches for 30 years since his assaults in service.  The examiner found that the migraine headaches were at least as likely as not caused by or incurred in service.  Similarly, at the January 2012 VA mental examination, the examiner was unclear how the April 2011 decision found insufficient evidence of the Veteran's reported trauma when the DPRIS document was consistent with the Veteran's reports.  The examiner concluded as follows:  "I believe in his report, but have no other evidence to support his belief.  The depression is seen as developing while he was in the military, too.  Unfortunately, as [is] often the case, fear keeps people from reporting this type of trauma."  

Based on the evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for a neck and low back disability have been met.  There is lay evidence of an in-service assault and the November 2011 DPRIS Response that tends to corroborate his account of the stressor incident.  Crucially, the basis for the RO's award of service connection for PTSD and the assignment of a 100 percent rating is the claimed in-service physical assaults.  Although the January 2013 VA examiner found it was less likely than not that the Veteran's current low back condition was a result of his claimed assault, this opinion was based on the lack of military records detailing the claimed physical assaults.  Meanwhile, the Veteran's private physician opined that the Veteran's chronic neck pain "[was] largely due to injuries he suffered during his service in the military."  Thus, the Board finds that the evidence for and against the Veteran's claim is in relative equipoise, and the benefit of the doubt rule is applicable.  

Accordingly, when resolving the benefit of the doubt in favor of the Veteran, the Board must conclude that the evidence is in at least a state of equipoise and service connection for a neck disability and low back disability is warranted.  38 U.S.C.A.  § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Special Month Compensation for Aid & Attendance/Housebound Status

Special monthly compensation (SMC) is warranted if, as a result of a service-connected disability, a veteran is permanently bedridden or so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) 38 C.F.R. § 3.352(a).  SMC is warranted if a veteran has a service-connected disability rated as total and has additional service-connected disabilities independently rated as 60 percent or more, or by reason of such service-connected disabilities is permanently housebound.  38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350(i).

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular assistance of another person.  In order to establish entitlement to an increased compensation based on the need for regular aid and attendance, a veteran must have an anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes of 5/200 or less or have a factual need for regular aid and attendance of another person.  38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.351 (b)(c).

Determinations as to need for aid and assistance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the appellant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability of the appellant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  Performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352 (c).

VA must consider the enumerated factors under 38 C.F.R. § 3.352(a); that eligibility requires at least one of the enumerated factors to be present; and that, because the regulation provides that the "particular personal function" which a veteran is unable to perform should be considered in connection with his condition as a whole, the "particular personal function" must be one of the enumerated factors.  Turco v. Brown, 9 Vet. App. 222 (1996). 

Permanently housebound by reason of service-connected disabilities is warranted when a veteran is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area and it is reasonably certain that the disability and resultant confinement will continue throughout his lifetime.  38 C.F.R. § 3.351.

The RO received the Veteran's claims for special monthly compensation based on the need for aid and attendance (SMC/AA) in February 2013.  

Service connection is in effect for PTSD, at 100 percent disabling and migraine headaches, at 30 percent disability.  The combined evaluation is 100 percent.

The Board finds that the evidence supports granting the Veteran's claim of entitlement to special monthly compensation based on the need for aid and attendance of another person.  The Veteran contends that he is entitled to special monthly compensation because he is completely dependent on his wife for his activities of daily living, to include specifically dressing and undressing himself, feeding himself, and attending to the wants of nature. 

At the May 2013 VA examination, the Veteran reported that he has been with his caretaker since November 2012 and they became partners in December 2012.  The examiner reported that he was homeless with five children from his second marriage and had stayed at a homeless shelter with his five children.  The Veteran reported that he last worked in 2001 as a customer service manager at Wal-Mart.  The examiner continued to describe the Veteran's level of impairment as total occupational and social impairment.  However, he found that a lot of the Veteran's medical problems including weak muscles and losing balance were due to non-service connected disabilities.  Thus, he found that the Veteran's PTSD did not make him in need for aid and attendance.  

The Veteran was afforded a VA examination for purposes of aid and attendance in May 2013.  The examiner noted that the Veteran had several non-service connected conditions such as degenerative disc disease of the cervical spine, glaucoma, hypertension, low back pain, mild sleep apnea and benign prostatic hypertrophy.  The examiner noted that the Veteran generally needs help bathing and dressing due to his blindness and he shakes from neurological problems due to his migraines.  His caretaker feeds him.  The Veteran also has severe muscle spasms with neck and back pain so he cannot dress himself.  The Veteran also reports experiencing dizziness and imbalance, so his caretaker is with him all the time to prevent falls.  The examiner concluded that the Veteran is unable to perform: self-feed, dressing and undressing, bathing, grooming and toileting.  The Veteran can ambulate by using a cane or walker but he does not walk in the house without assistance.  

In May 2015, the Veteran submitted multiple medical opinions by his health care providers in support of his need for aid and attendance.  The VA psychologist, Dr. B.M., noted that the Veteran has a history of experiencing overwhelming anxiety, intrusive flashbacks and occasional panic episodes.  He also experiences chronic physical pain, tremors and partial blindness due to end stage glaucoma.  Taken together, these conditions contribute to significant difficulties with activities of daily living, including self-care, feeding himself, driving and cooking.  The Veteran's private physician, Dr. M.S.B., provided that the Veteran has chronic neck and back pain as a result of a physical assault when he was in the military as well as PTSD, tremors and end-stage glaucoma and legal blindness.  The private physician provided that he is unable to feed himself or do activities of daily living.  

Thus, the record evidence shows that the Veteran requires the regular aid and attendance of another person (his wife) in performing his activities of daily living, to include dressing and undressing himself, feeding himself, or attending to the wants of nature.  The VA examiner concluded in May 2013 that the Veteran needed full-time help, but ultimately concluded that his PTSD alone did not make him need aid and attendance.  The Board notes that since this examination, the Veteran has been found entitled to service connection for his neck and low back disability.   The evidence also shows that the Veteran is no longer able to walk on his own without the assistance of another person.  The Veteran's VA psychologist and private physicians have provided support for the Veteran's need of aid and attendance as a result of the combined disabilities.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes that the Veteran's service-connected PTSD, migraine headaches, low back disability, and neck disabilities preclude such tasks.

In reaching its decision, the Board recognizes that the Veteran has serious nonservice-connected disabilities which contribute to his health.  Nevertheless, the Board finds especially persuasive the VA examiner who provided the opinions of record dated in May 2013 concerning the Veteran's need for aid and attendance along with the medical opinions of record by his VA psychologist and private physician.  These opinions, taken together, are to the effect that the Veteran is so helpless as to require the regular aid and attendance of another person (in this case, his wife) and is unable to complete his activities of daily living without such assistance as a consequence of his disabilities.  The Board is persuaded that there is sufficient evidence that shows that the impairment that renders the Veteran in need of aid and attendance is substantially due to the service-connected PTSD, migraine headaches, low back disability, and neck disabilities.  In summary, because at least one of the criteria enumerated in 38 C.F.R. § 3.352(a) are met, the Board finds that special monthly compensation based on the need for the regular aid and attendance of another person is warranted.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b)(3), 3.352(a).  Also, because the Board is awarding special monthly compensation based on aid and attendance, the claim for special monthly compensation at the housebound rate is moot as special monthly compensation at the aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) is greater than the rate set forth at 38 U.S.C.A. § 1114(s) based on being housebound.

      (CONTINUED ON NEXT PAGE)
















ORDER

New and material evidence has been received; the claim for service connection for a neck disability is reopened.

Entitlement to service connection for neck disability is granted.

Entitlement to service connection for low back disability is granted.

Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


